Reversing. *Page 162 
Mae Sprinkles was charged with selling liquor in local option territory. Upon her trial she was found guilty and her punishment fixed at a fine of $60 and 30 days in jail. She has moved this Court for an appeal, which is granted, because we believe the judgment of conviction to be erroneous.
The name of the person to whom the appellant was alleged to have sold the liquor was not set out in the descriptive part of the indictment, nor was it stated that the name of the person was unknown. This was a fatal defect. Johnson v. Commonwealth,299 Ky. 72, 184 S.W.2d 812, and cases cited therein.
It was also error to instruct the jury to find the appellant guilty, if they believed that she had liquor in her possession for sale in local option territory, because the indictment made no reference to this offense.
Judgment reversed, with directions to set it aside, and for proceedings consistent with this opinion.